Bell, J.
(After stating the foregoing facts.)
After taking dower the wife had no further interest in the husband’s estate than year’s support. Farmers Banking Co. v. Key, 112 Ga. 301 (1) (37 S. E. 447); Truett v. Funderburk, 93 Ga. 686 (2) (20 S. E. 260). She had been allowed a year’s support, had been granted dower, and the estate of the husband, with the exception of the remainder interest in the dower, had been fully administered and distributed. The reversion of the dower was no part of her estate. The administrator de bonis non had control of no property in which she or her heirs had any interest, and under no theory would an action be maintainable against him for the funeral and burial expenses of the wife whose husband predeceased her. Section 2996 of the Civil Code (1910), binding the husband to support and maintain his wife and making her his agent for the purchase of suitable necessities for the use of herself and the family, and the law as laid down by the Supreme Court in Kenyon v. Brightwell, 120 Ga. 606 (3) (48 S. E. 124, 1 Ann. Cas. 169), and like cases, refer to the liability of living husbands and not of dead ones. “The funeral expenses of the decedent’s *107wife and family are sometimes made, by statute, a charge upon his estate, and they have been held to be payable out of his estate even in the absence of an express statutory provision where decedent and his wife and children perished in a common disaster.” 24 C. J. 308, § 928. There is no statute in Georgia making the estate of a deceased husband responsible for the funeral expenses of his widow, and unless Mr. Haralson had so provided in a will, the reversionary estate was not liable for this expense.

Judgment reversed.


J enlcins, P. J., and Stephens, J., concur.